Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 2 claims 16-22, 24-25, in the reply filed on 12/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claims 1, 3-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Goeders US 9078886, Goeders US 9415107 and Vaya US 8263125.

Claim 16,Goeders-886 discloses a method for providing a therapeutic blood plasma concentration of metyrapone and oxazepam thereof over twenty-four hour period, wherein said method comprising administering to a patient suffering from cocaine use disorder a pharmaceutical formulation comprising metyrapone and oxazepam, and wherein said pharmaceutical formulation administered twice daily, further wherein said method avoids serious adverse events associated with metyrapone and oxazepam (Col 33, In 21-23; Col 35, In 51-53). 
    PNG
    media_image1.png
    80
    437
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    79
    424
    media_image2.png
    Greyscale

Claim 17, Goeders-886 discloses the method of claim 16, wherein the pharmaceutical formulation comprises administering twice daily dosing (Col 33, In 21-23). Goeders-886 does not disclose the dose as 720mg metyrapone and 24mg of 
a107n effective dose of oxazepam as 24 mg (Col 19, In 60 to Col 20, In 2; Claim 11). 

    PNG
    media_image3.png
    39
    420
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    39
    432
    media_image4.png
    Greyscale


Goeders-107 does not disclose the effective dose delivered multiple dosage forms of 240mg metyrapone and 8 mg of oxazepam. It would have been obvious to one of ordinary skill in the art to combine the teachings of Goeders-886 and Goeders-107 and determine the effective dose and schedule of administration for metyrapone and oxazepam, through routine experimentation, in order to effectively treat a neurodegenerative disorder in said subject, because both disclose the effective dose of metyrapone and oxazepam in combination therapy.
Claim 18, Goeders-886 discloses the method of claim 16 wherein said pharmaceutical formulation is administered orally (Col 18, In 43-44). 
Claim 19, Goeders-886 discloses the method of claim 16, but does not disclose the Cmax of metyrapone or oxazepam. Vaya discloses a combination unit dose comprises an immediate release agent selected from metyrapone or oxazepam wherein the agent can be in a ratio of 1:50 (Col 3, In 32-34; Col 5, In 3-8; Col 5, In 47-48, Col 15, In 29; Col 16, In 45) and have a blood plasma Cmax of at least 195ng.ml or 456ng/ml (Col 45, Table 28). See Tables in column 44.  Vaya does not specifically disclose the Cmax of metyrapone or oxazepam. It would have been obvious to one of ordinary skill 
Claim 20, It is obvious for reasons as set forth in claim 19 and further Vaya does not disclose the specific Cmax ranges of Oxazepam and Metyrapone. It would have been obvious to one of ordinary skill in the art to use the teachings of Vaya as a guideline to determine through routine experimentation, the Cmax values in blood plasma for Oxazepam and metyrapone following administration of the composition disclosed in Goeders-886, because Vaya teaches the immediate release formulations of a combination product with a ratio that can be 1:50 and can comprise oxazepam and metyrapone.
Claim 21, Goeders-886 discloses the method of claim 16, but does not disclose the AUC 0-infinity of metyrapone or oxazepam. Vaya discloses a combination unit dose comprises an immediate release agent selected from metyrapone or oxazepam wherein the agent can be in a ratio of 1:50 (Col 3, In 32-34; Col 5, In 3-8; Col 5, In 47-48, Col 15, In 29; Col 16, In 45) and have an AUC 0-infinity of at least 408ng/ml (Col 45, Table 28). Vaya does not specifically disclose the AUC 0-infinity of metyrapone or oxazepam. It would have been obvious to one of ordinary skill in the art to use the teachings of Vaya as a guideline to determine through routine experimentation, the AUC 0-infinity values in blood plasma for Oxazepam and metyrapone following administration of the composition disclosed in Goeders-886, because Vaya teaches the immediate release 
Claims 22, 24, Goeders-886 discloses the method of claim 16, but does not expressly disclose wherein said pharmaceutical formulation has no measurable effect on cocaine exposure. However, Goeders-107 discloses a method for treating cocaine use disorder (Col 8, In 3-6) comprising administering the pharmaceutical composition comprising metyrapone and oxazepam (Col 5, In 45 to Col 6, In 41) to a patient in need thereof, wherein said pharmaceutical formulation has no statistically significant effect on cocaine exposure (Col 24, In 9-44; Col 25, In 65-67). It would have been obvious to one of ordinary skill in the art to combine the teachings of Goeders-886 and Goeders-107 and determine the effect of the composition disclosed in Goeders-886 on cocaine exposure, through routine experimentation, in order to ascertain efficacy of said composition toward treating cocaine addiction in a subject. 
Claim 25, Goeders-886 discloses the pharmaceutical composition of claim 1, and further teaches a method for treating cocaine use disorder, comprising administering said composition to a patient in need thereof (Col 32, In 33-47), but does not expressly disclose wherein said pharmaceutical formulation has no measurable effect on cocaine exposure. However, Goeders-107 discloses a method for treating cocaine use disorder (Col 8, In 3-6) comprising administering the pharmaceutical composition comprising metyrapone and oxazepam (Col 5, In 45 to Col 6, In 41) to a patient in need thereof, wherein said pharmaceutical formulation has no statistically significant effect on cocaine exposure (Col 24, In 9-44; Col 25, In 65-67). It would have been obvious to one of ordinary skill in the art to combine the teachings of Goeders-886 and Goeders-107 and 

As such limitations of claims 16 and dependent claims 17-22, 24 and 25 are found in the teachings of the above cited art explicitly or implicitly.  Therefore nothing unobvious is seen in the claims.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIZAL S CHANDRAKUMAR/           Primary Examiner, Art Unit 1625